Citation Nr: 0533574	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  03-05 669A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant is the widow of a deceased veteran of World War 
II.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  In October 2005, the appellant 
testified via videoconference at a hearing at the RO before 
the undersigned, who was in Washington, DC.  A transcript of 
that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At the time of his death, the veteran had established service 
connection for hypertension with atrial fibrillation, sick 
sinus syndrome, status post pacemaker implant, rated 60 
percent disabling from July 2001; for the residuals of a 
gunshot wound (GSW) of the left forearm, rated 60 percent 
disabling from January 1948; for inactive pulmonary 
tuberculosis, rated 30 percent disabling from September 1957; 
for an abdominal GSW, rated 30 percent disabling from January 
1948; for a GSW of the left chest, rated 20 percent disabling 
from January 1948; for a GSW of the scalp with healed skull 
fracture, rated 10 percent disabling from September 1994; and 
for malaria, noncompensably rated from January 1948.  In 
addition, the veteran was rated totally disabled based upon 
individual unemployability from July 1996 to April 2001, when 
the service-connected disabilities were rated 100 percent 
disabling, in combination.  

The veteran died in November 2001, while hospitalized at a VA 
Medical Center (MC) reportedly for the treatment of his 
service-connected cardiovascular disability.  He was 79 years 
old.  Shortly before his death, metastatic adenocarcinoma of 
the liver was reportedly diagnosed, and the official 
Certificate of Death lists this disability and a hepatic 
abscess as the causes of death, without any mention of the 
service-connected cardiovascular disability or any other 
condition as a contributory cause of death.  

In April 2002, a medical opinion was obtained based upon a 
review of the claims file indicating that the service-
connected cardiovascular disease and/or inactive tuberculosis 
played no role in causing the veteran's death.  However, the 
claims file did not then, and still does not, contain copies 
of the veteran's terminal VA hospitalization records.  
Without a review of these medical records, the April 2002 
medical opinion is of very little probative value to the 
Board.  

Accordingly, this appeal is remanded to the RO (via the AMC 
in Washington, DC) for the following further actions:  

1.  The AMC or the RO should issue a 
letter to the appellant providing her 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current claim, to 
include notice that the appellant should 
submit any pertinent evidence in her 
possession, preferably including a 
medical opinion supporting her 
contentions.  

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant.  The AMC or 
the RO should also obtain and incorporate 
into the claims file copies of all 
relevant VA medical treatment records 
pertaining to the treatment of the 
veteran during at least the last year of 
his life, specifically including the 
complete medical records from his 
terminal hospitalization in November 
2001.  

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and her 
representative and request them to 
provide a copy of the outstanding 
evidence.  

4.  The AMC or the RO should next refer 
the entire claims file to a VA physician 
with appropriate expertise.  Based upon a 
thorough review of all relevant medical 
evidence in the claims file, including 
the terminal VA hospitalization records, 
this VA medical expert should provide a 
medical opinion concerning whether it is 
at least as likely as not (50 percent or 
greater likelihood) that a service-
connected disability caused or materially 
contributed to the veteran's death.  The 
rationale for all opinions expressed 
should also be provided.  

5.  After all appropriate development has 
been completed, the AMC or the RO should 
readjudicate the current claim on a de 
novo basis without reference to prior 
adjudications.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant and her 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until she is otherwise informed, but she may 
furnish additional evidence and argument on the remanded 
matter while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

